Case 20-41308        Doc 575     Filed 06/19/20 Entered 06/19/20 15:52:37           Main Document
                                             Pg 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                   )
  In re:                                           )   Chapter 11
                                                   )
  Foresight Energy LP, et al.,                     )   Case No. 20-41308-659
                                                   )
                          Debtors.                 )   (Jointly Administered)
                                                   )
                                                   )   Related Docket No. 562

    LIMITED OBJECTION OF SIERRA CLUB AND PRAIRIE RIVERS NETWORK
          TO SECOND AMENDED JOINT PLAN OF REORGANIZATION

           Sierra Club and Prairie Rivers Network, parties-in-interest herein (together, the

 “Environmental Groups”), by counsel, hereby file this limited objection to the Second Amended

 Joint Chapter 11 Plan of Foresight Energy LP and its Affiliated Debtors (as most recently modified

 at Dkt. 562, the “Plan”) filed by the above-captioned debtors and debtors-in-possession (the

 “Debtors”), and, in support thereof, respectfully state as follows:

                                      LIMITED OBJECTION

           1.     On March 10, 2020, the Debtors filed voluntary petitions for relief under chapter

 11 of title 11 of the United States Code (“Bankruptcy Code”).

           2.     The Environmental Groups and two of the Debtors, Sugar Camp Energy, LLC and

 Hillsboro Energy LLC (together, the “Debtor Parties”), are parties to a December 13, 2010

 settlement agreement (“Settlement Agreement”), a copy of which is attached hereto as Exhibit A.

           3.     The Settlement Agreement resolved permit appeals that the Environmental Groups

 were pursuing before the Illinois Pollution Control Board as well as a notice of intent to sue that

 had been sent by the Environmental Parties.
Case 20-41308              Doc 575    Filed 06/19/20 Entered 06/19/20 15:52:37       Main Document
                                                  Pg 2 of 4


           4.           The Settlement Agreement imposes various non-monetary performance

 obligations (“Performance Obligations”) on the Debtor Parties. The work obligations imposed by

 the Settlement Agreement include, but are not limited to: operating and maintaining the “Pilot

 Engineered Wetlands Projects” (“Wetlands Projects”); conducting post-construction monitoring

 of the Wetlands Projects; making improvements to the Wetlands Projects as needed; constructing

 and maintaining new engineered wetlands, as needed, for any new refuse areas; and designing and

 implementing mitigation plans for any new refuse areas. The Environmental Groups have no

 ongoing obligations under the Settlement Agreement.

           5.           As the Performance Obligations are nonmonetary, and in fact many of them are

 reflected in governmental permits issued or modified pursuant to the Settlement Agreement, the

 Performance Obligations are not “claims” that can be discharged in bankruptcy. See 11 U.S.C.

 § 101(5) (defining claim as a “right to payment” or “right to an equitable remedy for breach of

 performance if such breach gives rise to a right to payment”); United States v. Apex Oil Co., 579

 F.3d 734, 738 (7th Cir. 2009) (an order requiring cleanup of a groundwater plume was not a

 “claim”); In re Mark IV Indus., Inc., 438 B.R. 460, 467-71 (Bankr. S.D.N.Y. 2010) (a regulatory

 obligation to clean up a contaminated former industrial site was not a “claim”); see also In re

 Torwico Elecs., Inc., 8 F.3d 146, 151 n.6 (3d Cir. 1993) (an order requiring closure of a seepage

 pit was not a claim; the debtors “had no option to pay for the right to allow its wastes to continue

 to seep into the environment”); In re Chateaugay Corp., 944 F.2d 997, 1008 (2d Cir. 1991) (“Since

 there is no option to accept payment in lieu of continued pollution, any order that to any extent

 ends or ameliorates continued pollution is not an order for breach of an obligation that gives rise

 to a right of payment and is for that reason not a ‘claim.’”).




 4824-3870-4433, v. 6                                  2
Case 20-41308              Doc 575     Filed 06/19/20 Entered 06/19/20 15:52:37         Main Document
                                                   Pg 3 of 4


           6.           The Plan does not confirm that the Reorganized Debtors will continue to comply

 with the obligations imposed by the Settlement Agreement (including governmental permits

 modified in connection with same) or explain how they will do so. As such, the Environmental

 Groups have no way of assessing the treatment of the Settlement Agreement and the Performance

 Obligations under the Plan. Moreover, absent clarifying language, the Plan, including its release

 and injunction provisions, could be read or interpreted as impermissibly releasing the Reorganized

 Debtors from the Performance Obligations (or at least risk a dispute in the future). Until those

 issues are remedied, which can easily be done by adding clarifying language, the Plan does not

 meet the confirmation requirements of, without limitation, sections 1129(a)(1) and 1129(a)(3).

           7.           Before submitting this Objection, the Environmental Groups requested that

 Debtors modify the Plan by adding the following language:

           Nothing in the Plan or the Confirmation Order shall release, discharge, or
           otherwise impair or preclude the enforcement of, the obligations of Sugar Camp
           Energy, LLC and/or Hillsboro Energy LLC (or their successor Reorganized
           Debtors) under that certain Settlement Agreement dated December 13, 2010 by
           and between Sugar Camp Energy, LLC, Hillsboro Energy LLC, Prairie Rivers
           Network, and Sierra Club.

 As the Debtors have not confirmed that the above language is acceptable (or proposed modified

 language acceptable to the Environmental Groups) the Environmental Groups were forced to file

 this limited objection.

           8.           Until the Plan is amended to make clear that the Reorganized Debtors will remain

 responsible for their obligations under the Settlement Agreement on and after the Effective Date,

 the Plan should not be approved.


 Dated: June 19, 2020                                Respectfully submitted,

                                                     Sierra Club and Prairie Rivers Network

                                                     By: /s/ Matthew E. McClintock


 4824-3870-4433, v. 6                                   3
Case 20-41308           Doc 575   Filed 06/19/20 Entered 06/19/20 15:52:37      Main Document
                                              Pg 4 of 4



                                              Matthew E. McClintock, Esq. (pro hac vice)
                                              GOLDSTEIN & MCCLINTOCK LLLP
                                              111 W. Washington Street, Suite 1223
                                              Chicago, Illinois 60602
                                              Telephone: (312) 337-7700
                                              Facsimile: (312) 277-2310
                                              E-mail: mattm@goldmclaw.com

                                              Counsel to Sierra Club and Prairie Rivers Network




 4824-3870-4433, v. 6                            4
